Response to Arguments
1.	Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. 
2. 	Regarding claim 1, Applicant submits that Weller and Zeng fail to disclose “…wherein the at least one of the at least one processor or the display driver circuit is configured to compensate for an image displayed in the first region based on a change in the image of the first region of the screen or a pixel value of the first region, so as to reduce disturbance of displayed images due to the presence of the module in at least the first portion with the absence of pixels…” (see pages 9-11 of the Remarks). 
 	The examiner respectfully disagrees. Claim 1 broadly recites “configured to compensate for an image displayed in the first region based on a change in the image of the first region of the screen or a pixel value of the first region”. Therefore, it is noted that claim 1 does not recite how exactly the image is compensated. That is, the claimed image compensation is not limited to any specific image processing algorithm. Thus, the claimed “compensate for an image displayed in the first region” simply refers to correcting an outputted image that includes missing, faulty, defect or dead pixels. Zeng discloses detecting a change in the image of a pixel value by detecting the dead pixels which is equivalent to detecting absence pixels and corrects the image by using pixels values of the surrounding pixels (see paragraph 0028 and figs. 1, 2b, 3-5). The corrected image can be displayed in the display of the electronic apparatus 800 (see paragraphs 0100-0102). Therefore, since the claims are not restricted to any compensation algorithm, the combination of Weller and Zeng teach “configured to compensate for an image displayed in the first region based on a change in the image 
 	It is further noted, that Applicant directs the examiner’s attention to figures 4c, 5, 6 and paragraphs 0008, 0063 of the Specification of the Instant Application. However, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to Amendment
3. 	The newly amended subject matter in claim 9 concerning “extracting a pixel value of a plurality of pixels in a first region around the camera module as a first value; determining whether a change in output of the image in the first region is detected after the first value is extracted; extracting a pixel value of the plurality of pixels in the first region around the camera module as a second value based on the change in the image being detected…compensating for the image of the first region after determining the change in the output of the image”, changes the scope of the claimed invention and therefore requires further search and consideration. The previous claim did not require the specific of the timings, neither the plurality of pixels. 

4. 	The newly amended subject matter in claim 16 concerning “the display including a first region and a second region different from the first region…the first region comprising a first portion with an absence of pixels and a second portion comprising pixels, the first portion being an interruption in a matrix of pixels of the display where pixels are not present and corresponding to positioning of the camera module…apply a vignette effect on an image at a specified region extending along at least one edge of the display and a specified region surrounding the camera module including the first region on the screen, or limit a region where an image is displayed on the screen by a first boundary that excludes the camera module and a portion of the second region of the display” changes the scope of the claimed invention and therefore requires further search and consideration. The previous claim did not require the specifics of the display, neither the specified region related to the edge. 


Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/30/2021